                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:98-CR-00093-MOC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 DARIUS KEITH RAINEY,                                      )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on defendant’s Motion for Inquiry. For cause,

defendant states that he believes that the Honorable David C. Keesler, United States Magistrate

Judge, who issued the Warrant and conducted the detention hearing on defendant’s third

Supervised Release Violation, was the prosecuting AUSA in his underlying case some 20 years

ago. It does not appear, however, that defendant raised that concern at the Initial Appearance

before the Honorable David S. Cayer, United States Magistrate Judge, or the Detention Hearing

which followed and was conducted by Judge Keesler. Review of the Court’s docket does reveal

that Judge Keesler was one of the attorneys appearing on behalf of the government in this matter

back in 1998.

       While Canon 3(C)(1)(e) of the Code of Conduct for United States Judges instructs that

prior participation in an action as a government attorney could be the basis for recusal, that Canon

does not mandate recusal. Instead, Canon 3(D) provides that a judge may continue to participate

in a case even where that judge previously represented a party. Specifically, a judge may continue

to participate once that conflict has been discovered and the parties and the judge agree to that

judge’s continued participation. See Code of Conduct for U.S. Judges, Canon 3. For that process


                                                 1
to work, it requires any party with recollection of the judge’s participation to come forward and

let that judge know that he or she was involved in their case earlier, either as a prosecutor or a

defense attorney. As most of the judges in this district were either federal or state prosecutors (or

both) before taking the bench, they (including the undersigned) prosecuted and/or defended

hundreds if not thousands of individuals, making recollection of any particular defendant nearly

impossible. Thus, the judiciary depends to a large extent on the candor of the individual to alert

the Court to such prior involvement by any judicial officer, including the undersigned. The Court

has closely listened to the recordings of both the Initial Appearance (before Judge Cayer) and the

detention hearing (before Judge Keesler), and no concern was raised with either judge as to the

issuance of the Warrant or the determination of bond. There was, therefore, no error in Judge

Keesler handling the Warrant or the detention as he was not made aware of any prior involvement.

       As all proceedings are, from this point forward, handled by the district court, there is no

need for “inquiry” as the involvement of Judge Keesler is at an end on this Supervised Release

Violation. Thus, the Court has treated defendant’s motion as one for reconsideration of the Warrant

and for reconsideration of the Order or Detention.

       First, the Court has conducted a de novo review of the “Petition for Warrant for Offender

Under Supervision” (#110) and finds that there was probable cause for issuance of the Warrant

and reaffirms such issuance. Further, the Court notes that defendant waived his right to a

Preliminary Examination under Rule 32.1(b)(1), Fed.R.Crim.P.

       Second, the Court has listened to the electronic recording (#117) of the detention hearing

and independently determined that there are no conditions or combination of conditions that could

assure the safety of the community if defendant were released. In conducting its review, this Court

recalls defendant’s two prior Supervised Release violations, both of which occurred in the two



                                                 2
years following this Court’s conversion of defendant’s sentence in 2016 to a time-served sentence.

As to the instant alleged violations, the Petition outlines among other things a number of serious,

violent new law violations which fully support a conclusion that there are no conditions or

combination of conditions that would assure the safety of the community. Here, defendant carries

a Criminal History Category of VI and has two prior violations in only two years of release. This

third violation contains alleged new law violations which are of particular concern when the safety

of the community is considered. Thus, the Court reaffirms the Order of Detention and, after its

own de novo review, directs that defendant remain detained as no condition or combination of

conditions would assure the safety of the community.

       Third, and finally, so that any concern can be addressed, the Court will schedule a new

detention hearing at which defendant can present any evidence he may have directly to the

undersigned. Further, defendant may request a preliminary hearing if he desires de novo

determination of probable cause.



                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Inquiry (#118) is

DEEMED to be a Motion for Reconsideration of the Warrant and the Order of Detention, and

after de novo review, the Court REAFFIRMS the issuance of the Warrant and the Order of

Detention.

       In an abundance of caution, the Court directs that a new detention hearing be calendared

before the undersigned during the week of December 17, 2018, at a date and time to be determined

by the Clerk of Court.




                                                3
       The Clerk of Court is instructed to send a courtesy copy of this Order to the Honorable

David C. Keesler, United States Magistrate Judge.




                                          Signed: December 7, 2018




                                              4
